Citation Nr: 0942578	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to October 
1973.  He received the Vietnam Service Medal with four bronze 
service stars and the Vietnam Campaign ribbon with device.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that the Veteran was scheduled for Travel 
Board hearing in October 2009, to which he failed to report.  
Correspondence dated in September 2009, along with annotation 
dated in October 2009 reflect that the Veteran wished to 
withdraw his request for a hearing.  Accordingly, the Board 
considers the Veteran's request for a hearing to be withdrawn 
and will proceed to adjudicate the case based on the evidence 
of record.  See 38 C.F.R. § 20.704 (d), (e) (2009).


FINDINGS OF FACT

1.  For the entirety of the rating period on appeal, the 
Veteran's PTSD has been manifested by symptoms of sleep 
difficulty and irritability; recurrent intrusive 
recollections; productive of no more than occupational and 
social impairment with reduced reliability and productivity.

2.  The evidence of record does not reflect that the 
Veteran's service-connected disabilities preclude him from 
maintaining substantially gainful employment consistent with 
his education and occupational experience. 




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  In correspondence dated in April 2006 and in May 
2008, VA notified the Veteran in compliance with the Court's 
decision in Dingess/Hartman.

In the present case, VA correspondence to the Veteran in 
December 2005 informed the appellant of what evidence was 
required to substantiate the claim for TDIU, and of his and 
VA's respective duties for obtaining evidence.  In addition, 
the May 2008 correspondence informed the Veteran of what 
evidence was required for a 50 percent or higher evaluation 
for PTSD.  The claims file does not contain evidence that VA 
informed the Veteran of VA's duties for obtaining evidence in 
an increased rating claim; however, the Board finds that the 
Veteran has not been prejudiced by the lack of such notice.  
The Board notes that when a Veteran files a TDIU claim, a 
claim for an increased rating is inextricably intertwined 
with the TDIU claim.  Although the Veteran avers in his VA 
Form 9 that VA failed to discharge the duty to assist, he has 
not alleged any specifics, and the claims file contains 
evidence that VA did assist the Veteran in obtaining 
evidence.  The evidence of record includes VA examination and 
treatment records, and VA requests to the Veteran's employers 
for employment information.  In addition, in correspondence 
dated in August 2008, VA informed the Veteran that he was 
responsible for obtaining Vet Center notes.  Finally, the 
Board notes that the Veteran had previously filed a claim for 
an increased evaluation for PTSD in 2002, and was informed at 
that time of what his and VA's respective duties were for 
obtaining evidence; therefore, the Veteran had actual 
knowledge of what evidence was required to substantiate an 
increased rating claim, and the duties of the Veteran and VA.  
Based on all of the foregoing, the Board finds that the 
Veteran has not been prejudiced by any notice defective.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Vazquez-
Flores v. Shinseki, ---F.3d. ---, 2009 WL 2835434 (2009). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), a statement 
by the Veteran's spouse, VA examination and treatment 
records, Vet Center progress notes, and employer information.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed these statements and concludes that there has been 
no identification of further available evidence not already 
of record.

VA opinions with respect to the issues on appeal were 
obtained in February 2006 and April 2009.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the VA medical 
records, claims file, and clinical interviews.  They consider 
all of the pertinent evidence of record, to include the 
Veteran's statements, and provide a complete rationale for 
the opinion stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Increased Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

100 percent rating - Total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.
PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008). 

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

PTSD

Initially, the Board notes that the Veteran takes exception 
to the RO's comment that the Vet Center progress reports are 
"not easy to follow and most mention the Veteran very 
briefly."  The Board notes that the progress reports are 
replete with typographical errors and/or incorrect word 
usage, which may have been caused by the use of dictation 
software.  Regardless, the Board finds that the progress 
reports are easy to follow and probative of the issues.

The Veteran's service-connected PTSD is evaluated at 50 
percent, effective from July 2002.  The Veteran avers that he 
is entitled to a higher evaluation.  As the Veteran's claim 
was received by VA in November 2005, the rating period on 
appeal is from November 2004, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

For the below stated reasons, the Board finds that the 
Veteran's current disability does not warrant a rating 
evaluation in excess of 50 percent for any of the period of 
the appeal. 

The February 2006 VA examination report reflects that there 
was no indication of current suicidal thinking or thoughts of 
harming others, although the Veteran admitted to previous 
thoughts in the past.  The April 2009 VA examination report 
reflects that the Veteran reported that he tried to kill 
himself three times in the 1970s and early 1980s.  The 
Veteran further reported that although he has occasional 
thoughts of suicide, he did not have any plans.

The April 2009 VA examination report reflects that the 
Veteran did not have obsessive, ritualistic, or inappropriate 
behavior. 

With regard to speech and spatial disorientation, the Vet 
Center progress notes are replete with reports that the 
Veteran is talkative and likes to talk (See Veterans Center 
progress notes May 2006, June 2006, June 2007, July 2007).  
The February 2006 VA examination report reflect that the 
Veteran's speech was clear and fluent.  He was alert and 
fully oriented in all spheres.  He was pleasant and 
cooperative and displayed good eye contact.  His thoughts 
were sequential, adequately elaborated, and relevant to the 
topic at hand. 

There is no evidence of record that the Veteran currently 
suffers from near continuous panic or depression affecting 
the ability to function independently.  The February 2006 VA 
examination report reflects that the Veteran did not report 
any panic attacks, his mood was slightly dysphoric, and his 
affect was restricted.  Correspondence from a Vet Center 
counselor, D.W.K., dated in August 2006, reflects that the 
Veteran reported panic attacks of more than two times a week.  
The April 2009 VA examination report reflects that the 
Veteran does not have panic attacks.  

With regard to impaired impulse control(such as unprovoked 
irritability with periods of violence), the April 2009 VA 
examination report reflects that the Veteran reported that he 
had irritability or outbursts of anger; however, he also 
reported that the last time that he had hit someone was 
approximately 20 years earlier.  Moreover, the examiner 
opined that the Veteran's impulse control was "good".

There is no evidence that the Veteran neglects his personal 
hygiene and appearance.  To the contrary, the April 2009 VA 
examination report reflects that he was clean, neatly 
groomed, and appropriately dressed.

The Board finds that the Veteran is able to establish and 
maintain effective relationships.  The Vet Center progress 
notes reflect that the Veteran has no friends and the PTSD 
support group is the only group of people that he talks to 
weekly.  However, the notes also reflect that in January and 
April 2005, the Veteran was looking forward to getting 
married, and in June 2005 he wed his girlfriend (whom he met 
in 2003).  In January 2006, he reported getting along well 
with his wife.  The February 2006 VA examination report 
reflects that the Veteran reported that his wife 
"understands his problems" and that "they talk a lot".  An 
August 2006 Vet Center progress note reflects that the 
Veteran's marriage was going well.  A February 2007 Vet 
Center progress note reflects that the Veteran was happy in 
his marriage.  In April 2009, the Veteran was still married.  
(See Vet Center progress notes, February 2006 VA examination 
report, and April 2009 VA examination report).  The Veteran's 
six year relationship with his current wife establishes that 
he does not have an inability to maintain effective 
relationships.  In addition, the February 2006 VA examination 
report reflects that the Veteran reported that he enjoys 
going to NASCAR races with friends, travels to Michigan to 
see his sister, and spends time with his mother.  He also 
reported a good level of activity and involvement with 
others.  The Veteran's spouse, in a letter dated in September 
2006, reported that the Veteran has not seen his two sons in 
many years, and has never met his four grandchildren.  She 
did note, however, that he talks with his daughter on a 
regular basis and has his family to their home for Sunday 
night dinners.  The April 2009 VA examination report reflects 
that the Veteran reported that he goes once a month to a 
small bar to visit friends, has a close relationship with his 
daughter, has a "pretty good" relationship with one son, 
has a "good relationship with his incarcerated son with whom 
he corresponds, and has no relationship with his third son.  
The evidence reflects that the Veteran has established and 
maintained effective relationships, and that any 
discontinuation of social activities was due to the death of 
a friend and the actions of another friend who became 
"burned out" organizing events.  (See April 2009 VA 
examination report).

With regard to difficulty in adapting to stressful 
circumstances and functional impairment, the February 2006 VA 
examination report reflects that the Veteran's PTSD is likely 
to have a moderate influence on both physical and sedentary 
types of work and "any type of work that would require 
extended contact with others is likely to pose challenges for 
him.  He is more likely to do best in environments in which 
he has more autonomy and control over his day as well as low 
level of interaction with others."  The Board finds it 
significant that the VA examiner opined that the Veteran's 
PTSD "appears to have decreased in severity" since the 2002 
VA examination.  The April 2009 VA examiner opined that the 
Veteran has intermittent periods of inability to perform 
occupational tasks due to signs and symptoms of PTSD, gut 
[sic] generally satisfactory functioning (routine behavior, 
self-care, and conversation normal)". 

As noted above, GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  
The February 2006 VA examination report reflects that the 
Veteran's score was 60.  The April 2009 VA examination report 
reflects that the Veteran's score was 60.  A GAF score of 51 
to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  There is no 
justification for increasing the rating for the Veteran's 
PTSD on the basis of his GAF score.  Overall, the Veteran's 
GAF scores are commensurate with his 50 percent rating.  

In view of the foregoing, the preponderance of the evidence 
is against an evaluation in excess of 50 percent for PTSD.  
It is not expected that every single symptom within a set of 
diagnostic criteria be exhibited; however, the Veteran does 
not exhibit the majority of the PTSD related symptoms which 
would warrant an evaluation higher than 50 percent under 
Diagnostic Code 9411. 

Finally, the evidence does not reflect that the Veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, not 
already accounted for, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
finds that the criteria for referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

The Veteran's is service-connected for PTSD rated 50 percent 
disabling, and tinnitus rated 10 percent disabling, for a 
combined evaluation of 60 percent.  Thus, the Veteran does 
not meet the schedular criteria listed in 38 C.F.R. 
§ 4.16(a).  

The Board notes that the Veteran avers that he is unable to 
work due to his PTSD and tinnitus.  The February 2006 VA 
examination report reflects that the Veteran prefers a job 
working outside because he does not like to feel "cooped 
up."  He further reported that he finds it difficult to look 
for jobs working outside due to his back pain, and that he 
was no longer able to work construction due to his non-
service-connected back disability.  Thus, the evidence of 
record reflects that the Veteran's primary inability to work 
his previous profession of construction is his non service-
connected back disability, and not his PTSD or tinnitus.  The 
Veteran also reported that he did not have difficulty working 
with people while working third shift at a retail store; 
however he preferred to work during the day instead of nights 
and weekends.  The April 2009 VA examination report reflects 
that the Veteran reported that he stopped working in 2005 
because his wife informed him that her income was adequate to 
support them.  He further averred that he had difficulty 
maintaining a job because of his inability to get along with 
coworkers and problems managing his anger.  As noted above, 
the April 2009 examiner found him to have intermittent 
periods of inability to perform occupational tasks.  The 
Veteran's wife's statement, dated in September 2006, reflects 
that she asked him to quit work due to his PTSD symptoms.  VA 
Forms 21-4192, (Request for Employment Information) reflect 
that employers reported that the Veteran ceased working to 
obtain a "better job opportunity elsewhere", because he was 
unable to perform his tasks, because he could not perform due 
to his PTSD and bad back, or because he quit for unspecified 
reasons.  

The Board notes that in August 2006 correspondence, D.W.K. 
opined that some issues which keep the Veteran from being 
gainfully employed are his "non existent" social 
relationships, paranoia, inability to relate to others, low 
self-esteem, flashbacks, anger, depression, nightmares, cold 
sweats, insomnia, and difficulty with concentration.  
However, the Board also notes that several of the progress 
notes by D.W.K. reflect his opinion that the Veteran 
exaggerates and may not be truthful.  (See October 2005, 
February 2006, April 2006, May 2006, March 2007, November 
2007, and December 2007).  In addition, D.W.K.'s opinion 
regarding "non existent" social relationships is not 
consistent with the Veteran's social relationships with his 
spouse, daughter, and friends with whom he goes to races, 
bars, and camping.  Moreover, while D.W.K. opines that PTSD 
symptoms are "some of the issues" that keep the Veteran 
from being gainfully employed, he fails to discuss the 
Veteran's statements that his bad back keeps him from 
performing construction work, or that the Veteran prefers not 
to work nights or weekends. 

Both the February 2006 and the April 2009 VA examination 
reports reflect GAF scores of 60, which indicates only 
moderate difficulty in occupational functioning.  In 
addition, the April 2009 VA examiner opined that the Veteran 
has "intermittent periods of inability to perform 
occupational tasks."

In view of the above findings, and with consideration of the 
findings noted relative to the Veteran's PTSD, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disorders or that he is incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected  disorders.  
In determining whether the Veteran is entitled to a TDIU 
rating, the Veteran's non service connected disabilities may 
not be considered.  See 38 C.F.R. § 3.341(a) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992)).

The Board concludes, therefore, that a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. §  5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

1.  Entitlement to an evaluation in excess of 50 percent for 
PTSD is denied.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


